DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997).
Regarding claim 16, Perry’s Chemical Engineers’ Handbook discloses a thermal transfer element (1-2 exchanger) for a batch reactor, comprising: a plate component adapted to form a sealed surface of the thermal transfer element; a tubular element; and a thermal exchange material (heat/thermal exchange fluid) provided inside the thermal exchange element for exchanging energy between the tubular element and the plate component, since heat exchanger comprise heat exchanger fluids which is interpreted as heat/transfer exchange material (see Introduction to Thermal Design and figure 11-2).
a thermal transfer element wherein the thermal transfer element is comprised in a baffle for use in a batch reactor (see Introduction to Thermal Design and figure 11-2), since the 1-2 exchanger is capable of being inserted into a batch reactor, while acting as a baffle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997).
Regarding claim 21, Perry’s Chemical Engineers’ Handbook fails to disclose a thermal transfer element wherein the plate component comprises one or more blades.
	It would have been an obvious matter of design choice to have the plate component comprises one or more blades, since applicant has not disclosed that having the plate component comprises one or more blades solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the plate component comprises one or more blades.
Regarding claim 23, Perry’s Chemical Engineers’ Handbook fails to disclose a thermal transfer element wherein the tubular element comprises a thermally conducting material, optionally wherein the tubular element is comprised of copper, a copper-based alloy, stainless steel, AAQ, or graphite.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular element comprises a thermally conducting material, optionally wherein the tubular element is comprised of copper, a copper-based alloy, stainless steel, AAQ, or graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 24, Perry’s Chemical Engineers’ Handbook fails to disclose a thermal transfer element wherein the thermal exchange material comprises: a. one or more solid materials, one or more 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thermal exchange material comprises: a. one or more solid materials, one or more materials in a fluid state, or a combination of solid materials and fluid materials; and/or b. a copper-based material or alloy, stainless steel, copper, or graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997) as applied to claim 16 above, and further in view of Wollants et al. (US 2017/0074594 A1).
Regarding claim 19, Perry et al. fails to explicitly disclose a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation.
Wollants et al. discloses a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation (see Abstract; figures 1-2, and 4; and paragraphs 0053 and 0075-0080).
	It would have been an obvious matter of design choice to have a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation, since applicant has not disclosed that having a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation.
(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997) as applied to claim 16 above, and further in view of Sakakura et al. (US 7,749,464 B2).
Regarding claim 20, Perry et al. fails to explicitly disclose a thermal transfer element wherein the plate component comprises corrugation.
Sakakura et al. discloses a thermal transfer element wherein the plate component comprises dimpling; and wherein the plate component comprises corrugation (see Abstract; figures 1-6; column 3, line 33 through column 4, line 4; and column 5, line 7 through column 8. Line 65).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perry et al. with the teachings of Sakakura et al. resulting in thermal transfer element wherein the plate component comprises corrugation for improved temperature control.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Hewitt (US 2,745,823), Roundsari et al. (Mixing Effect on Emulsion Polymerization in a Batch Reactor, page 946, 1st column, 2nd paragraph), Jung et al. (US 2016/0332132 A1), and Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997).
Regarding claim 1, Hewitt) discloses a batch reactor (10), comprising a reactor vessel having at least one first thermal transfer element (heat exchanger or cooling jacket, 11); a baffle component having at least one second thermal transfer element (U-shaped heat exchanger comprising an upper outer shell (34), head (35) and tube bundle (36)); and an agitator component (agitator which comprises power unit (26), shaft (28) and paddles or blades 29, 30, 31)), wherein each of the at least one first thermal transfer element and the at least one second thermal transfer element is independently controllable (see figure 1 and column 4, line 42 through column 6, line 49), since the reactor jacket provided the only cooling surface and without immersing a cooling coil or tube bundle into the reactants (see column 5, line 74 through column 6, line 11).
Referencing Roundsari et al., it was disclosed that the larger the volume of the reactor, the smaller is its heat transfer area/volume ratio; and larger reactors require longer process times to carry out the process under good thermal control. Agitation may improve the heat transfer; however, the range of the mixing intensity is limited because vigorous agitation may cause undesired results. External heat exchangers, internal heat transfer coils, and baffle may be used.
In addition, Jung et al. (US 2016/0332132 A1) discloses that turbulence and mixing performance of the reactant can be enhanced by expanding the size of agitation blades; and in addition, heat control performance of the reactant can be improved by expanding the heat transfer area of the baffle while maintaining agitation performance to be the same level as a conventional case (see paragraph 0010).
The prior art references fail to disclose or suggest a batch reactor wherein the baffle component comprises: a removable top cover for sealing the reactor vessel; and a cage element, and at least one baffle mounted on the cage element, the at least one baffle having at least one of the at least one second thermal transfer element, wherein the batch reactor comprises a thermal transfer surface-to-volume ratio of at least 6:1.
	Claims 2-5, 8, 11-15, and 26-27 depend on claim 1.
Regarding claim 25, Hewitt) discloses a batch reactor (10), comprising: a baffle component having at least one second thermal transfer element (U-shaped heat exchanger comprising an upper outer shell (34), head (35) and tube bundle (36)); (see figure 1 and column 4, line 42 through column 6, line 49).
Perry’s Chemical Engineers’ Handbook discloses a thermal transfer element (1-2 exchanger) for a batch reactor, comprising: a plate component adapted to form a sealed surface of the thermal transfer element; a tubular element; and a thermal exchange material (heat/thermal exchange fluid) provided inside the thermal exchange element for exchanging energy between the tubular element and the plate component, since heat exchanger comprise heat exchanger fluids which is interpreted as heat/transfer exchange material (see Introduction to Thermal Design and figure 11-2).
The prior art references fail to disclose or suggest at least one baffle mounted on the cage element, the at least one baffle having at least one thermal transfer element as claim 16.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 29, 2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774